GEISER, Senior Judge
(dissenting as to Part II and the result).
I concur with the majority’s analysis of the various errors present in the record of trial. I dissent, however, with respect to their finding that the evidence was factually sufficient to support the finding of guilty.
The evidence that Fireman (FN) O did not consent to sexual intercourse with the appellant rests almost entirely on the victim’s testimony. According to FN O, her first encounter with the appellant was when he followed her into a barrack’s room head. He initially blocked the door preventing her exit. When she asked him to move, he closed the door and turned off the lights. She repeatedly asked him to turn on the light and open the door but he refused. Finally, after talking with another Sailor on the victim’s cell phone, the appellant turned on the light and opened the door allowing her to exit. She further indicated that upon exiting the head, she went straight to her room. Record at 221.
*684FN 0 indicates that she next saw the appellant at a club that night but didn’t talk to or dance with him. The very next time the victim actually spoke to the appellant was a day later when she encountered him in the barracks laundry room. She testified that he invited her to come up to his room alone and watch a movie. She accepted. When asked why she accepted an invitation to go alone to the barracks room of a person who, according to her own testimony, she had only actually spoken to once before in the context of his trapping her against her will in a dark barracks room head, she indicated that she just “didn’t have nothing else to do.” Id. at 225.
Once in the room, the victim acknowledged looking through the appellant’s pornographic magazine. She testified that she commented to the appellant that it was “sick” but that she nonetheless continued to look through the magazine for up to five minutes. Id. at 228. The two then watched one movie and part of another. The victim was lying on the end of the bed and the appellant was in a chair. At one point, two other Sailors stopped by the room. The victim opened the door, one of them picked up a CD and then they left.
During the second movie, the appellant climbed onto the bed behind the victim. Shortly thereafter, the victim testified that she felt the appellant touching her back through her shirt. She indicated that she pushed his hand away but kept watching the movie. According to the victim, the appellant and she then started wrestling around trying to gain control of a Popsicle stick. During this, the victim testified that the appellant began kissing her on the neck. Id. at 237. At this point, according to the victim, she was flat on her back on the bed and the appellant was lying on top of her.
The victim testified that she told the appellant that she couldn’t do this because she had a boyfriend. She asked if the appellant had a girlfriend and he acknowledged that he did. The victim stated that he was “trifling” which she defined as meaning his conduct was “dirty” and “wrong.” Id. at 238. According to the victim, the appellant eventually gained control of the popsicle stick and stood up in triumph. The victim testified that at this point she “chuckled” and pointed out to him that she still had bits of the stick in her mouth. Id. at 296. The appellant, according to the victim, again pinned her down and tried to remove the bits of stick with his “hand and his mouth.” Id. at 239. The victim testified that he held her head and was “kissing on me and stuff.” Id. at 239. She claimed that she was pushing him away and telling him to “stop” and “quit.” Id. at 241.
The victim testified that he finally got off her for the second time and left her alone for about a minute. She indicated that she sat on the end of the bed again and apparently went back to watching the movie. She testified that shortly thereafter she heard what she thought was a uniform belt buckle being undone behind her. The victim testified that she “didn’t think anything” and “didn’t look back or anything to see what he was doing.” Id. at 242. Having been locked in a dark head with the appellant; having the appellant during the preceding moments twice pin her down on her back against her will; and having him repeatedly kiss her neck and mouth over her claimed loud protestations and pushing on both occasions; her claimed reaction is wholly nonsensical and inconsistent with a reasonable person’s knowledge of life and the ways of the world. Simply put, her reaction at this point defies common sense. She testified that she did not find him “creepy” or “out of control.” Id. at 287.
The victim went on to testify that she now heard clothes dropping to the floor behind her. Her testimony was that she thought “maybe he was digging through some clothes.” Id. at 242. The appellant then, according to the victim, sat behind her in such a way that she was sitting between his extended naked legs on either side of her. Her testimony was that she thought “maybe he had put on some shorts.” Id. at 243. She testified that she still did not look behind her. At this point, the victim testified that the appellant took her hand and pulled it behind her back to touch his penis. She testified that her response was to say, “[tjhat’s nasty.” Id.
*685It is only at this point that the victim claims she finally attempted to leave the room. Her description of the rape is as unpersuasive as that which came before. She began her description of events by noting that he was simultaneously pulling at the drawstring of her sweat pants and forcibly placing her knees on his shoulders. Somehow from having her knees on his shoulders, he was able to remove both her sweat pants and her underwear.
Beyond the incredible nature of the victim’s description of events leading up to the rape, her description of the rape itself is unpersuasive and inconsistent with the testimony of the health care provider who testified that she observed no bruising to the victim’s body and no trauma to her vagina. The victim testified that the appellant’s initial penetration felt “like a hot poker.” Id. at 246. She claimed to be fighting with the appellant, pushing on his pelvis and stomach, as they fought. She further testified that she was bent over the wooden end of the bed with her head on the rug, her buttocks on the mattress, and her back pressed down painfully against the wooden foot of the bed. Id. at 248. She testified that the appellant flipped her back and forth and entered her several times. Id. at 248-50. She testified that at various times the wooden part of the bed was “pinching [her] stomach,” “pinching into [her] back,” and that it hurt “pretty bad” when he penetrated her “too many times.” Id. at 251-52.
Article 66(c), UCMJ only permits this court to affirm approved findings of guilty that it finds are correct in law and fact and should be approved. In considering the record, we may “weigh the evidence, judge the credibility of witnesses and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.” Understanding that I did not see FN 0 testify, I nonetheless find her testimony to be sufficiently incredible and contrary to my own experience and knowledge of the ways of the world that I have a reasonable doubt regarding the appellant’s guilt. Given my concern with the factual record, I would set aside the findings and sentence and dismiss the charge.
Judge KELLY joins with Senior Judge GEISER.